Case: 1:19-cv-01916-BYP Doc #: 22 Filed: 06/16/20 1 of 29. PageID #: 279




 PEARSON, J.

                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION


 MICHAEL CLAY,                                   )
                                                 )      CASE NO. 1:19CV1916
                Plaintiff,                       )
                                                 )
                v.                               )      JUDGE BENITA Y. PEARSON
                                                 )
 MCKALEE WEIDNER, et al.,                        )
                                                 )      MEMORANDUM OF OPINION AND
                Defendants.                      )      ORDER [Resolving ECF Nos. 7, 15]



        Pending are Defendants’ motion to dismiss (ECF No. 7) and motion to strike Plaintiff’s

 sur-reply (ECF No. 15). The motion to dismiss has been fully briefed. ECF Nos. 7, 11, 13, and

 14. For the reasons explained below, the motion to dismiss is granted in part and denied in part.

 The motion to strike is granted.

                                          I. Introduction

        Plaintiff Michael Clay is a prisoner confined in a state correctional institute in Lebanon,

 Ohio. This civil rights lawsuit stems from alleged interactions with Defendants at Mansfield

 Correctional Institute (“Mansfield”).

        A. Law Library

        While at Mansfield, Plaintiff was a law clerk in the prison’s law library. ECF No. 1 at

 PageID #: 3, ¶ 20. Plaintiff alleges that when he attempted to make copies of affidavits from a

 trauma nurse and forensic pathologist for his post-conviction proceedings, Defendant McKalee

 Weidner, the law librarian, prohibited him from doing so. Id. Plaintiff subsequently filed a
Case: 1:19-cv-01916-BYP Doc #: 22 Filed: 06/16/20 2 of 29. PageID #: 280




 (1:19CV1916)

 complaint against Weidner to her supervisor, alleging that she was misapplying prison policy and

 violating his access to the courts. Id. ¶ 21. The complaint was denied. Id. at PageID#: 4, ¶ 22.

 Plaintiff subsequently filed a grievance against Weidner. His grievance was denied by Defendant

 Assistant Institutional Inspector Charles Moore. Id. ¶¶ 22-23.

        Weidner learned of the grievances, confronted Plaintiff about the grievances, and fired

 Plaintiff from his position as a law clerk on August 10, 2017. Id. ¶ 26. After he was fired,

 Plaintiff filed an informal complaint alleging that Weidner had retaliated against him when she

 fired him. Id. at PageID #: 5, ¶ 30. Plaintiff alleges that Weidner fabricated an evaluation of

 Plaintiff’s work performance to justify firing him. Id. ¶ 31. A meeting was subsequently held

 with Plaintiff, Weidner, and Weidner’s supervisor wherein Plaintiff was reinstated as a law clerk.

 Id. at PageID #: 6, ¶ 36.

        According to Plaintiff, Weidner continued to harass Plaintiff after he was reinstated by

 deleting his personal legal documents along with those of other inmates he was assisting. Id. at

 PageID #: 7, ¶ 39.

        B. Digital Grievance Procedure

        Plaintiff alleges that the grievance procedure was digital and required an inmate to draft

 his complaint at a kiosk system. Id. at PageID #: 4, ¶ 27. He claims that the grievance procedure

 operates under a time system that prevents an inmate from submitting the grievance if not

 completed within a set time frame. Id. at PageID #: 4-5, ¶¶ 27-28.




                                                  2
Case: 1:19-cv-01916-BYP Doc #: 22 Filed: 06/16/20 3 of 29. PageID #: 281




 (1:19CV1916)

        C. Assisting Other Inmates, Misconduct Report, and Administrative Segregation

        In late May 2018, Plaintiff attempted to type out complaints, at the kiosk, against

 Weidner for other prisoners. Id. at PageID #: 7, ¶ 42. R. Bacon, Weidner’s other supervisor,

 allegedly told the inmates that the documents were not deleted but merely moved. Id. ¶ 44. In

 addition, Bacon informed the inmates that Plaintiff could not help them because he was no longer

 associated with the law library. Id. Plaintiff again attempted to file a grievance, claiming that

 Bacon’s response was nonresponsive to the other inmates’ concerns. Id. ¶ 46. This grievance

 was denied and Defendant Assistant Institutional Inspector Charles Moore noted that the

 grievance was filed by Plaintiff, not by the inmate whose name was associated with the file; this,

 the report indicated, was not permitted. Id. ¶ 47.

        On June 12, 2018, Plaintiff met with Defendant Institutional Inspector Lisa Booth and her

 assistant, Defendant Charles Moore. Id. ¶ 49. Plaintiff claims that Booth informed him he could

 not assist other inmates with their grievances, a conduct report would be issued against him, and

 he was being restricted from access to the grievance procedure. Id. at PageID #: 8-9, ¶¶ 49-50.

 Plaintiff insists that there was never a policy prohibiting inmates from working with one another

 to draft grievances against correctional officers. Id. at PageID #: 8, ¶ 48.

        Booth allegedly responded that she had spoken to Defendant Chief Inspector Roger Moore

 beforehand and they both agreed to restrict Plaintiff’s grievance access due to Plaintiff’s abuse of

 the grievance system. Id. at PageID #: 9, ¶ 51. In response, Plaintiff told them that he planned to

 sue them for restricting his right to file grievances. Id. On that same day, Plaintiff was placed in

 administrative segregation for “falsifying documents, disrespect[ing] [Booth], and disobey[ing] a


                                                   3
Case: 1:19-cv-01916-BYP Doc #: 22 Filed: 06/16/20 4 of 29. PageID #: 282




 (1:19CV1916)

 direct order.” Id. ¶ 52. Plaintiff alleges Chief Inspector Roger Moore ordered that he be placed in

 administrative segregation. Id. at PageID #: 17, 107.

        D. Rules Infraction Board Hearings

        Plaintiff was called to a hearing before the Rules Infraction Board (“RIB”) led by

 Defendant Lieutenant Kirk Dolby on June 22, 2018. Id. at PageID #: 9, ¶ 56. According to

 Plaintiff, he was charged with three offenses: forgery, disobeying a direct order, and disrespecting

 an officer. Id. ¶ 52. Plaintiff maintains that he was found not guilty of the first two offenses but

 was found guilty of offense of disrespecting an officer. Id. at PageID #: 10, ¶ 60. When

 announcing that Plaintiff was guilty of the aforementioned offense, Dolby allegedly stated that he

 could not permit Plaintiff to be found not guilty on all the offenses because it was Plaintiff’s word

 against Booth’s. Id. Because he was found guilty of one of the offenses, Plaintiff was placed

 back in administrative segregation. Id. ¶ 61. Although Plaintiff was set to be released from

 administrative segregation on June 25, 2018, he was not released that day. Id. ¶¶ 61-62.

        On June 28, 2018, the RIB held another hearing to reconsider the charges against Plaintiff.

 Id. ¶ 63. Before the hearing, Plaintiff was allegedly informed to leave his written defenses in his

 cell. Id. ¶ 64. According to Plaintiff, Defendant Scott Basquin, the Warden’s assistant, ordered

 the matter be remanded back to RIB to reconsider the charges against Plaintiff and permit the

 charging officer to testify. Id. Plaintiff alleges that Basquin, Chief Inspector Roger Moore, and

 Booth all engaged in the decision to amend the offense brought against Plaintiff. See id. at

 PageID #: 17, ¶ 109. The forgery offense, which Plaintiff was adjudicated not guilty, was

 amended to a violation of mail rule. Id. at PageID #: 11, ¶ 66. Booth, who sat with Dolby at the


                                                   4
Case: 1:19-cv-01916-BYP Doc #: 22 Filed: 06/16/20 5 of 29. PageID #: 283




 (1:19CV1916)

 hearing, allegedly declared: “[M]e and the chief inspector still think you’re guilty of forgery, and

 you ought to be found guilty.” Id. Plaintiff alleges that Booth sat behind the desk of Dolby and

 served as a member of the RIB panel reviewing the charges. Id. ¶¶ 65, 70. At this second

 hearing, Booth testified and Plaintiff was found guilty of the amended offense (instead of forgery)

 and all other charges in Booth’s conduct report. Id. ¶¶ 67-68. Plaintiff was placed back in

 administrative segregation for fourteen days. Id. ¶ 68.

         Plaintiff requested the disposition of the hearing in writing so that he could appeal. Id.

 Plaintiff claims that he never received the disposition. Id. at PageID #: 12, ¶ 75. Because he was

 prohibited from filing any grievances, Plaintiff claims he was unable to appeal the RIB’s ruling on

 time. Id. Plaintiff also alleges this resulted in him being unable to apply to Ashland University.

 Id. ¶ 78.

         E. Plaintiff’s Claims

         Plaintiff filed this civil rights action against Defendants under 42 U.S.C. § 1983. The

 Court construes Plaintiff’s Complaint as raising the following claims against Weidner: (1) First

 Amendment denial of access to the courts; and (2) First Amendment retaliation.1 The remaining

 claims raised against the other Defendants are: (1) First Amendment retaliation; (2) Fourteenth

 Amendment Due Process violations; and (3) civil conspiracy. Plaintiff raises all of his claims




         1
          Defendants only construe Plaintiff’s Complaint as alleging denial of access to
 the court against Weidner. See ECF No. 7 at PageID #: 103. As explained below,
 however, Plaintiff provides makes a claim for First Amendment retaliation against
 Weidner.

                                                   5
Case: 1:19-cv-01916-BYP Doc #: 22 Filed: 06/16/20 6 of 29. PageID #: 284




 (1:19CV1916)

 against Defendants in their individual and official capacities. Defendants subsequently filed the

 pending motion to dismiss.

                                       II. Standard of Review

        To survive a Fed. R. Civ. P.12(b)(6) motion to dismiss, a plaintiff’s complaint must allege

 enough facts to “raise a right to relief above the speculative level.” Ass’n of Cleveland Fire

 Fighters v. City of Cleveland, Ohio, 502 F.3d 545, 548 (6th Cir. 2007) (quoting Bell Atl. Corp. v.

 Twombly, 550 U.S. 544, 555 (2007)). Fed. R. Civ. P. 8(a)(2) requires only that a pleading contain

 “a short and plain statement of the claim showing that the pleader is entitled to relief.” However,

 “a plaintiff’s obligation to provide the ‘grounds’ of his ‘entitle[ment] to relief’ requires more than

 labels and conclusions, and a formulaic recitation of the elements of a cause of action will not

 do.” Twombly, 550 U.S. at 555 (citing Papasan v. Allain, 478 U.S. 265, 286 (1986)). A

 complaint requires “further factual enhancement,” which “state[s] a claim to relief that is plausible

 on its face.” Id. at 557, 570. A claim has facial plausibility when there is enough

 factual content present to allow “the court to draw the reasonable inference that the defendant is

 liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). When a claim

 lacks “plausibility in th[e] complaint,” that cause of action fails to state a claim upon which relief

 can be granted. Twombly, U.S. 550 at 564.

        Additionally, when a party files a motion to dismiss for lack of subject matter jurisdiction

 under Fed. R. Civ. P.12(b)(1) in conjunction with other Rule 12 motions, the court generally

 considers the Rule 12(b)(1) motion first. See Sinochem Int’l Co. v. Malaysia Int’l Shipping Corp.,

 549 U.S. 422, 430-31 (2007) (“[A] federal court generally may not rule on the merits of a case


                                                   6
Case: 1:19-cv-01916-BYP Doc #: 22 Filed: 06/16/20 7 of 29. PageID #: 285




 (1:19CV1916)

 without first determining that it has jurisdiction[.]”). “It is the plaintiff’s burden . . . to prove that

 this court has jurisdiction over [the plaintiff’s] claim.” Kiser v. Reitz, 765 F.3d 601, 607 (6th Cir.

 2014). “[W]here a defendant argues that the plaintiff has not alleged sufficient facts in her

 complaint to create subject matter jurisdiction, the trial court takes the allegations in the complaint

 as true.” Nichols v. Muskingum Coll., 318 F.3d 674, 677 (6th Cir. 2003).

                                             III. Discussion

         A. Eleventh Amendment Immunity

         Actions brought against the State or an “arm of the state” are subject to the doctrine of

 sovereign immunity under the Eleventh Amendment. Ernst v. Rising, 427 F.3d 351, 358 (6th Cir.

 2005). The “arm of the state” includes state officials in their official capacity. Experimental

 Holdings, Inc. v. Farris, 503 F.3d 514, 521 (6th Cir. 2007). Although a state may waive its

 sovereign immunity, Ohio has not done so. McCormick v. Miami Univ., 693 F.3d 654, 664 (6th

 Cir. 2012). Accordingly, any claims raised against Defendants in their official capacities and

 seeking monetary damages must be dismissed.

         Plaintiff’s claims for monetary relief against Defendants in their individual capacities,

 however, are not barred by the Eleventh Amendment. Hafer v. Melo, 502 U.S. 21, 30-31 (1991)

 (“That is, the Eleventh Amendment does not erect a barrier against suits to impose ‘individual and

 personal liability’ on state officials under § 1983.”)

         B. Injunctive Relief

         Under the Ex Parte Young exception, Eleventh Amendment immunity does not attach to

 suits “filed against a state official for purely injunctive relief enjoining the official from violating


                                                      7
Case: 1:19-cv-01916-BYP Doc #: 22 Filed: 06/16/20 8 of 29. PageID #: 286




 (1:19CV1916)

 federal law.” Ernst, 427 F.3d at 358-59 (citing Ex parte Young, 209 U.S. 123, 155-56 (1908)).

 Because, however, Plaintiff has been transferred to a different facility since he filed this action,

 his claims seeking injunctive relief are moot. See Parks v. Reans, 510 F. App’x 414, 415 (6th Cir.

 2013) (“A prisoner’s request for injunctive and declaratory relief is moot upon his transfer to a

 different facility.”) (citing Kensu v. Haigh, 87 F.3d 172, 175 (6th Cir. 1996)). Additionally, to the

 extent Plaintiff seeks injunctive relief against Defendants in their official capacities, those claims

 are dismissed as moot.

        In sum, the claims against Defendants in their official capacities, for monetary damages

 and injunctive relief, are dismissed. At this juncture, the remaining claims are those brought

 against Defendants in their individual capacities for monetary damages. The Court considers the

 remaining claims against each individual Defendant in their individual capacities for monetary

 damages below.

        C. Claims against McKalee Weidner

                1. Statute of Limitations

        Plaintiff’s claims are governed by a two-year statute of limitations. See Browning v.

 Pendleton, 869 F.2d 989, 990-91 (6th Cir. 1989). “[F]ederal law governs the question of when

 that limitations period begins to run.” Sevier v. Turner, 742 F.2d 262, 272 (6th Cir. 1984)

 (citations omitted). The statute of limitations is measured from the “two years from the date that

 [Plaintiff] knew or should have known of his injury.” Hunt v. City of Cleveland, 563 F. App’x

 404, 407 (6th Cir. 2014) (citations omitted). To determine when the statute of limitations began

 accruing, the Court must “focus[] on the harm incurred, rather than the plaintiff’s knowledge of


                                                    8
Case: 1:19-cv-01916-BYP Doc #: 22 Filed: 06/16/20 9 of 29. PageID #: 287




 (1:19CV1916)

 the underlying facts which gave rise to the harm.” Friedman v. Estate of Presser, 929 F.2d 1151,

 1159 (6th Cir. 1991) (citation omitted). “A plaintiff has reason to know of his injury when he

 should have discovered it through the exercise of reasonable diligence.” Sevier, 742 F.2d at 273.

         Plaintiff’s Complaint is considered filed with the Court on August 16, 2019, the date he

 “executed” the pleading. See Brand v. Motley, 526 F.3d 921, 925 (6th Cir. 2008) (“[A] pro se

 prisoner’s complaint is deemed filed when it is handed over to prison officials for mailing to the

 court.”) (citations omitted). Based on the facts alleged, however, the statute of limitations for his

 retaliation claim pertaining to being fired from his position as a law clerk began to run on August

 10, 2017, the date that he was terminated. See Hunt, 563 F. App’x at 407 (“To the extent that

 Hunt bases any of his constitutional claims on the car accident, the district court was correct in

 holding that such claims are barred by the statute of limitations, because the harm was known to

 Hunt on the date of the accident . . . .”) This is underscored by the fact that Plaintiff filed a

 grievance against Weidner for retaliation on or around August 10, 2017 and that he alleges

 Weidner filed a false evaluation against him to justify firing him that same day. See ECF No. 1 at

 PageID #: 4-5, ¶ 26-31. Because Plaintiff filed his Complaint on August 16, 2019, six days past

 the statute of limitations for his retaliation claim against Weidner regarding his firing, this claim is

 dismissed as time-barred.

         Plaintiff’s First Amendment claims against Weidner, however, are not entirely time-

 barred. Plaintiff alleges that after he was restored to his position as a law clerk on August 16,

 2017, “Weidner continued with her campaign of harassment against Clay, e.g. Weidner began to




                                                    9
Case: 1:19-cv-01916-BYP Doc #: 22 Filed: 06/16/20 10 of 29. PageID #: 288




  (1:19CV1916)

  delete his personal legal documents and the documents of the inmates he was assisting.” ECF No.

  1 at PageID #: 7, ¶ 39. Among the documents Plaintiff alleges were deleted include his own legal

  files and other inmates’ motions and a federal habeas brief. Id. Plaintiff maintains that although

  Weidner generally deleted documents from the law library computers after thirty days, his

  documents, and those of the inmates he assisted, were deleted sooner. Id. It is unclear exactly

  when Plaintiff alleges this conduct occurred but he does indicate that it was after August 16, 2017.

  Additionally, Plaintiff filed a complaint against Weidner regarding this practice in May 2018 and

  requested a meeting with Lisa Booth and Charles Moore two weeks before June 12, 2018 to speak

  about ongoing issues he had with Weidner. Id. at PageID #: 7-8, 42-49. The alleged retaliatory

  conduct of deleting legal documents falls within the two-year statute of limitations. To the extent

  that any of Plaintiff’s claims against Weidner for retaliatory conduct concern behavior that

  occurred after August 16, 2017, Plaintiff’s First Amendment claims are not barred.

                 2. Merits of Claims Against Weidner

         Below, the Court considers whether Plaintiff’s denial of access to the courts and his First

  Amendment retaliation claims against Weidner are actionable.

                         a. Denial of Access to the Courts Claim

         In a denial of access to the courts claim, the plaintiff alleges that a government officials

  “barr[ed] the courthouse door by concealing or destroying evidence so that the plaintiff is unable

  to ever obtain an adequate remedy on the underlying claim.” Flagg v. City of Detroit, 715 F.3d

  165, 173 (6th Cir. 2013). To succeed on this claim, Plaintiff must demonstrate: (1) a

  non-frivolous underlying claim; (2) obstructive actions by state actors, (3) substantial prejudice to


                                                   10
Case: 1:19-cv-01916-BYP Doc #: 22 Filed: 06/16/20 11 of 29. PageID #: 289




  (1:19CV1916)

  the underlying claim that cannot be remedied by the state court; and (4) a request for relief which

  the plaintiff would have sought on the underlying claim and is now unattainable. Id. (citations

  and internal quotations omitted). The right of access to the courts is directly related to an

  underlying claim, without which a plaintiff cannot be said to have suffered injury by being shut

  out of court. Christopher v. Harbury, 536 U.S. 403, 415 (2002). Plaintiff must therefore “plead

  and prove prejudice stemming from the asserted violation.” Pilgrim v. Littlefield, 92 F.3d 413,

  416 (6th Cir. 1996). “Examples of actual prejudice include having a case dismissed, being unable

  to file a complaint, and missing a court-imposed deadline.” Fitts v. Sicker, 232 F. App’x 436, 442

  (6th Cir. 2007) (citations omitted).

         Plaintiff does not allege that, after Weidner allegedly deleted his legal files, he was unable

  to file those legal documents despite any delay caused, or was precluded from seeking legal

  redress in those cases.2 See Weatherspoon v. Woods, No. 16–1277, 2017 WL 3923335, at *3 (6th

  Cir. Feb. 24, 2017); Winburn v. Howe, 43 F. App’x 731, 733-34 (6th Cir. 2002) (finding that “a

  prison official’s intentional destruction of legal materials that delays, but does not preclude, a

  prisoner’s access to courts” is insufficient to state a denial of access to the courts claim). Against

  this backdrop, Plaintiff has failed to demonstrate any actual prejudice he might have incurred. See

  Houston v. Seng, 20 F. App’x 384, 385 (6th Cir. 2001).

         Accordingly, Plaintiff’s denial of access to the courts claim against Weidner is dismissed.




         2
          As explained above, Plaintiff cannot anchor his denial of access to the courts
  claim on any alleged interference occurring before August 16, 2017.

                                                    11
Case: 1:19-cv-01916-BYP Doc #: 22 Filed: 06/16/20 12 of 29. PageID #: 290




  (1:19CV1916)

                         b. Retaliation

         The Court construes Plaintiff’s Complaint as raising a First Amendment retaliation claim

  against Weidner regarding the deletion of his legal files. To properly plead retaliation, Plaintiff

  must show: “(1) the plaintiff engaged in protected conduct; (2) defendant took an adverse action

  against plaintiff that would deter a person of ordinary firmness from continuing to engage in that

  conduct; and (3) a causal connection between the first two elements, that is, the adverse action

  was motivated at least in part by the plaintiff’s protected conduct.” Clark v. Corr. Corp. of Am.,

  113 F. App’x 65, 68 (6th Cir. 2004) (citing Thaddeus-X v. Blatter, 175 F.3d 378, 394 (6th Cir.

  1999) (en banc)).

         Plaintiff engaged in protected conduct under the First Amendment when he filed a

  grievance against Weidner. See Herron v. Harrison, 203 F.3d 410, 415 (6th Cir. 2000).

         Plaintiff has also demonstrated that Weidner took an adverse action against him.

  Confiscating legal documents from an inmate is sufficient to demonstrate that prison officials

  engaged in an adverse action. See Bell v. Johnson, 308 F.3d 594, 604-05 (6th Cir. 2002); see also

  Clark, 113 F. App’x at 67 (“Notably, plaintiff did not allege that the search of his cell and the

  seizure of his legal materials was retaliatory, and documents appended to plaintiff’s complaint

  reflect that the legal materials were returned to plaintiff.”) (emphasis added). The Court sees no

  meaningful difference between grabbing printed legal documents in an inmate’s cell and deleting

  documents from the law library computer before Plaintiff can file them. Both actions can

  arguably deter the party being retaliated against from exercising his right to access to the courts.




                                                    12
Case: 1:19-cv-01916-BYP Doc #: 22 Filed: 06/16/20 13 of 29. PageID #: 291




  (1:19CV1916)

  See also Maben v. Thelen, 887 F.3d 252, 267 (6th Cir. 2018) (“Because this case [does] not

  involve de minimis retaliatory action, this question cannot be resolved as a matter of law.”)

          Plaintiff has also sufficiently pled that “the adverse action was motivated at least in part by

  the plaintiff’s protected conduct.” Thaddeus-X, 175 F.3d at 394. In the case at bar, Plaintiff

  alleges that the files were deleted as “her campaign of harassment against Clay” after he filed a

  grievance against her. ECF No. 1 at PageID #: 7, ¶ 39; see also Maben, 887 F.3d at 262 (plaintiff

  need only demonstrate “his protected conduct was a motivating factor behind any harm”) (quoting

  Thaddeus-X, 175 F.3d at 399). Plaintiff has demonstrated that he filed a complaint against her,

  continued to complain after he was restored to his law clerk position after originally being

  terminated, and Weidner subsequently deleted his legal filings. These allegations are sufficient at

  the pleading stage to form a plausible First Amendment retaliation claim.

          In sum, Plaintiff’s First Amendment retaliation claim against Weidner is time-barred to the

  extent it is based on Plaintiff’s alleged firing. Plaintiff’s denial of access to the courts claim is

  dismissed for failing to plead sufficient facts of prejudice. Plaintiff’s First Amendment

  retaliation claim, however, concerning the allegations that Weidner deleted his legal documents, is

  not dismissed.

          C. Claims against the other Defendants

                   1. Retaliation

          Plaintiff also raises First Amendment retaliation claims against the following Defendants:

  Institutional Inspector Lisa Booth, Assistant Institutional Inspector Charles Moore, and Chief

  Inspector Roger Moore.


                                                     13
Case: 1:19-cv-01916-BYP Doc #: 22 Filed: 06/16/20 14 of 29. PageID #: 292




  (1:19CV1916)

                         a. Lisa Booth

         First, the Court must determine whether Plaintiff engaged in protected conduct. The two

  potential instances of protected conduct for Plaintiff’s claim are assisting other inmates and

  threatening to file a lawsuit. See Clark v. Johnston, 413 F. App’x 804, 814 n.5 (6th Cir. 2011).

         The right of an inmate acting as a “jailhouse lawyer” to access the courts is “wholly

  derivative” from the other inmates’ right to access the courts. Thaddeus-X, 175 F.3d at 395

  (citation omitted). “[P]rison officials may prohibit or limit jailhouse lawyering unless doing so

  interferes with an inmate’s ability to present his grievances to a court.” Id. (citation omitted). In

  other words, Plaintiff must demonstrate that the other inmates he assisted “[were] incapable of

  pursuing [their] own grievances or had no other source of help.” Hermansen v. Ky. Dep’t of

  Corr., 556 F. App’x 476, 477 (6th Cir. 2014). Plaintiff has sufficiently pled that neither of the

  inmates he assisted “could have prepared, articulated, or authored any of the legal documents” and

  were unable to type out their complaint at the grievance kiosk in the time allotted by the device.

  ECF No. 1 at PageID #: 7, ¶¶ 40-42. He also claims that duties at the law library included

  authoring complaints for other inmates and assisting them in articulating their claims. Id. ¶ 43.

  At this juncture, these facts sufficiently indicate that the inmates would have been unable to

  access the grievance process without Plaintiff’s assistance.

         Even if Plaintiff did not engage in protected conduct when he filed grievances for the other

  inmates, he did so when he threatened Booth and Charles Moore with a lawsuit for restricting his

  ability to file grievances. See Maben v. Thelen, 887 F.3d 252, 265 (6th Cir. 2018) (noting that

  whether the threat to file a grievance was oral versus in writing was inconsequential); see also


                                                    14
Case: 1:19-cv-01916-BYP Doc #: 22 Filed: 06/16/20 15 of 29. PageID #: 293




  (1:19CV1916)

  White v. McKay, No. 18-1473, 2019 WL 5420092, at *2 (6th Cir. June 27, 2019) (“The claim of

  retaliation against these two defendants arguably states a claim. First, White’s threat to file

  grievances against the defendants that were not obviously frivolous constituted protected

  conduct.”) (citing Pasley v. Conerly, 345 F. App’x 981, 984-85 (6th Cir. 2009)). Additionally, the

  Court cannot conclude at this juncture that the threatened lawsuit against Defendants was

  frivolous or whether Plaintiff violated a legitimate prison regulation. See, e.g., Maben, 887 F.3d

  at 266 (rejecting defendant’s contention that even if plaintiff was engaged in protected activity he

  became disruptive and violated a legitimate prison regulation).

          On the facts alleged at this early stage of litigation, the Court does not find that Plaintiff’s

  threatened lawsuit against Defendants for restricting his access to the grievance process is patently

  frivolous. Compare ECF No. 1 (Plaintiff’s Complaint) with Scott v. Kilchermann, 230 F.3d 1359,

  at *2 (6th Cir. 2000) (unpublished table decision) (plaintiff did not have a “constitutionally

  protected right to be free from verbal abuse”); Thaddeus-X v. Love, 215 F.3d 1327, at *3 (6th Cir.

  2000) (unpublished table decision) (finding that plaintiff had not alleged he engaged in protected

  conduct because his grievance that the prison official was eating food at the prison guard desk was

  frivolous); Herron, 203 F.3d at 415; Robinson v. Stephan, No. 1:18-1166, 2018 WL 6444282, at *

  3 (W.D. Mich. Dec. 10, 2018) (grievance of “closing the recreation room a half hour early [was]

  . . . plainly frivolous.”). The Court’s analysis is also guided by the principle that Plaintiff’s

  “allegations are to be construed in the light most favorable to him at this early stage of the

  proceedings.” Hill v. Lappin, 630 F.3d 468, 472 (6th Cir. 2010).

          Next, the Court considers whether Booth undertook adverse action against Plaintiff.


                                                     15
Case: 1:19-cv-01916-BYP Doc #: 22 Filed: 06/16/20 16 of 29. PageID #: 294




  (1:19CV1916)

  Although merely modifying an inmates’ access to the grievance procedure is not enough to

  constitute an adverse action, Plaintiff appears to allege that he was being restricted from accessing

  the grievance procedure entirely.3 See Jackson v. Madery, 158 F. App’x 656, 660 (6th Cir. 2005),

  overruled on other grounds by Maben, 887 F.3d at 262; Walker v. Mich. Dep’t of Corr., 128 F.

  App’x 441, 446 (6th Cir. 2005) (“As the district court found, this Court and other courts have

  noted that placement on modified access status does not impinge upon a prisoner's ability to file

  either meritorious grievances in prison or actions in federal court.”) (emphasis added).

  Foreclosing an inmate’s ability to file any grievances completely would arguably deter an ordinary

  person from engaging in protected conduct. See Maben, 887 F.3d at 267 (detailing other acts that

  prison officials allegedly engaged in that were considered to be an adverse action).

          Additionally, even if the restriction on Plaintiff’s access to the grievance procedure was

  inadequate to constitute an adverse action, Plaintiff has sufficiently pled that Booth took an

  adverse action against him by placing him in administrative segregation. See Brown v. Crowley,

  312 F.3d 782 (6th Cir. 2002) (“[T]his court has concluded that placing a prisoner in administrative

  segregation is an adverse action.”) (citations omitted); see also Maben, 887 F.3d at 266 (finding

  that the issuance of a minor misconduct ticket could constitute an adverse action).

         Plaintiff has satisfied the third element because he has credibly suggested a but-for

  connection at this juncture. Plaintiff alleges that he was placed in administrative segregation



         3
            Plaintiff alleges that Booth informed him that “he was being placed on
  restriction from the grievance procedure.” ECF No. 1 at PageID #: 9, ¶ 50. As opposed
  to merely modifying his status, the term “restriction” implies that he was completely
  prohibiting from filing grievances.

                                                   16
Case: 1:19-cv-01916-BYP Doc #: 22 Filed: 06/16/20 17 of 29. PageID #: 295




  (1:19CV1916)

  shortly after he threatened to sue Booth and Charles Moore on the same day. See Maben, 887

  F.3d at 268 (noting that there was “a suspicious temporal proximity between Maben’s grievance

  and the alleged retaliatory action” when plaintiff was disciplined “immediately after” plaintiff

  complained to the correctional officer) (emphasis in original); Muhammad v. Close, 379 F.3d 413,

  417-18 (6th Cir. 2004) (“[T]emporal proximity alone may be ‘significant enough to constitute

  indirect evidence of a causal connection so as to create an inference of retaliatory motive.’”)

  (citation omitted).

         Additionally, Plaintiff’s finding of guilt at a disciplinary hearing does not preclude a First

  Amendment retaliation claim. See Maben, 887 F.3d at 262. Plaintiff has sufficiently pled a First

  Amendment retaliation claim against Defendant Lisa Booth.

                         b. Roger Moore

           The Court must also consider whether Plaintiff has alleged sufficient facts of First

  Amendment retaliation against Defendant Chief Inspector Roger Moore. “Persons sued in their

  individual capacities under § 1983 can be held liable based only on their own unconstitutional

  behavior.” Heyerman v. Cty. of Calhoun, 680 F.3d 642, 647 (6th Cir. 2012). In other words, “

  [t]o state a claim against a defendant in his individual capacity, plaintiff must allege personal

  involvement of the defendant in causing plaintiff’s injury.” Dotson v. Wilkinson, 477 F. Supp. 2d

  838, 847 (N.D. Ohio 2007) (citing Hardin v. Straub, 954 F.2d 1193, 1196 (6th Cir. 1992)). A

  party cannot be held liable under Section 1983 “unless the party personally participated in, or

  otherwise authorized, approved or knowingly acquiesced in, the allegedly unconstitutional




                                                    17
Case: 1:19-cv-01916-BYP Doc #: 22 Filed: 06/16/20 18 of 29. PageID #: 296




  (1:19CV1916)

  conduct.” Dotson, 477 F. Supp. 2d at 847 (citing Leach v. Shelby Cty. Sheriff, 891 F.2d 1241,

  1246 (6th Cir. 1989)).

         Plaintiff’s claim against Chief Inspector Roger Moore pleads sufficient facts alleging

  direct engagement in the alleged retaliatory conduct. Supervisors, such as Roger Moore, are liable

  when they “‘either encouraged the specific incident of misconduct or in some other way directly

  participated in it. At a minimum, a plaintiff must show that the official at least implicitly

  authorized, approved, or knowingly acquiesced in the unconstitutional conduct of the offending

  officers.’” Heyerman, 680 F.3d at 647. Plaintiff must demonstrate “that the supervisor

  encouraged the specific incident of misconduct or in some other way directly participated in it.”

  Taylor v. Larson, 505 F. App’x 475, 478 (6th Cir. 2012) (citation omitted). Plaintiff alleges that

  Chief Inspector Roger Moore ordered Plaintiff to be placed in administrative segregation. See

  ECF No. 1 at PageID #: 17, ¶ 107. Additionally, Plaintiff alleges that Roger Moore actively

  participated in the decision to bring an amended charge against Plaintiff after he was found not

  guilty of the original forgery offense.4 Id. at 109. Because Plaintiff has sufficiently alleged that

  Roger Moore engaged in the alleged retaliatory conduct against Plaintiff, Plaintiff’s First

  Amendment retaliation claim survives.




         4
            Although Plaintiff claims that Roger Moore “directed and conspired . . . to
  amend the alleged rule violation of forgery,” see ECF No. 1 at PageID #: 17, ¶ 109,
  Plaintiff also alleges the warden’s assistant, Scott Basquin, ordered the remand, id. at
  PageID #: 10, ¶ 65.

                                                    18
Case: 1:19-cv-01916-BYP Doc #: 22 Filed: 06/16/20 19 of 29. PageID #: 297




  (1:19CV1916)

                   c. Charles Moore

         Next, the Court considers the First Amendment retaliation claim against Defendant

  Assistant Institutional Inspector Charles Moore. Although Plaintiff has sufficiently pled that he

  engaged in protected conduct, he has not alleged that Charles Moore engaged in any adverse

  action against him. Plaintiff’s assertion that “C. Moore continuously conferred with Booth before

  confronting Clay,” ECF No 1. at PageID #: 16-17, ¶ 103, or that Charles Moore denied Plaintiff’s

  grievances against Weidner is insufficient to demonstrate that Charles Moore himself engaged in

  any retaliatory conduct. The only other connection to Plaintiff’s retaliation claim is Charles

  Moore’s presence at the meeting where Plaintiff threatened to file a lawsuit. Plaintiff has not

  suggested that Charles Moore played a role in drafting the conduct, restricting Plaintiff’s access to

  the grievance procedure, ordering him to be placed in administrative segregation5, or was actively

  involved in the adjudication of his charged offenses. Notably, Plaintiff does not allege that

  Charles Moore had any role in the second RIB disciplinary hearing. See ECF No. 1 at PageID #:

  17, ¶ 109 (“R. Moore directed and conspired with Dolby, and Booth to amend the alleged rule

  violation of forgery to an inapplicable rule and making a finding of guilt against Clay in

  furtherance of the conspiracy that caused injury.”)6 Plaintiff has failed to plead that Charles


         5
           For his retaliation claim against Charles Moore, Plaintiff generally lists
  “[p]lacing Clay in segregation” as an instance of retaliatory conduct. See ECF No. 1 at
  PageID #: 16, ¶ 102. Plaintiff alleges, however, that “[t]he pod officer informed Clay that
  Booth wrote a conduct report, and placed Clay in the hole.” Accordingly, on the facts
  alleged, Plaintiff has not demonstrated that Charles Moore engaged in any retaliatory
  conduct against Plaintiff.
         6
             As explained below, these facts are also relevant for Plaintiff’s civil conspiracy
                                                                                            (continued...)

                                                     19
Case: 1:19-cv-01916-BYP Doc #: 22 Filed: 06/16/20 20 of 29. PageID #: 298




  (1:19CV1916)

  Moore engaged in any adverse action against him. Accordingly, the retaliation claim against

  Charles Moore is dismissed.

                      d. Kirk Dolby and Scott Basquin7

           The Court construes Plaintiff’s Complaint as raising retaliation claims against Defendants

  Scott Basquin and Lieutenant Kirk Dolby, the officers who ordered a second hearing before the

  RIB and the hearing officer who presided over the second hearing respectively. See ECF No. 1 at

  PageID #: 10, 65; #17, 105. As explained above, Plaintiff has adequately demonstrated he

  engaged in protected conduct. Plaintiff alleges that, after a hearing that cleared him of all charges

  except disrespecting Booth, Scott Basquin remanded the case back to the RIB for a second hearing

  to “aid and abet Booth’s retaliation” against Clay. Id. at PageID #: 17, ¶ 105. Additionally,

  Plaintiff alleges that Dolby, who presided over the hearing, permitted the officer that drafted the

  report, Lisa Booth, to participate, even after Booth blurted out “Me and the chief inspector still

  think you’re guilty of forgery and you ought to be found guilty.” See id. at PageID #: 11. The

  second hearing resulted in Clay being placed in administrative segregation for more time than he



           6
               (...continued)
  claim.
           7
             Defendants do not address any retaliation claims against Defendants Kirk Dolby
  and Scott Basquin. See ECF No. 7. Although “a court cannot ‘create a claim which [a
  plaintiff] has not spelled out in his pleadings,” Brown v. Matauszak, 415 F. App’x 608,
  613 (6th Cir. 2011) (citation omitted and alterations made in original), courts are bound
  to observe that pled. The Court finds that Plaintiff has pleaded a retaliation claim against
  Kirk Dolby and Scott Basquin under the liberal pro se pleading standard. See ECF No. 1
  at PageID #: 18, ¶ 112 (asking the Court for relief against, among other Defendants, “Kirk
  Dolby and Scott Basquin to cease their retaliation.”) (emphasis added); see also id. at
  PageID #: 12, ¶ 78; 17, ¶ 105.

                                                   20
Case: 1:19-cv-01916-BYP Doc #: 22 Filed: 06/16/20 21 of 29. PageID #: 299




  (1:19CV1916)

  was originally sentenced after the first hearing, id. at PageID #: 11, ¶ 68. See Maben, 887 F.3d at

  266-67 (finding that because a misconduct ticket “did not involve a de minimis retaliatory action,

  this question cannot be resolved as a matter of law”). On the facts alleged at this stage, this is

  sufficient to suggest the remand for the second hearing, and the hearing itself, were adverse

  actions against Plaintiff.

          Next, the Court considers whether Plaintiff has sufficiently pled a causal connection

  between his protected conduct and the adverse action of holding a second RIB hearing. To

  establish causation, Plaintiff must demonstrate “the adverse action was motivated at least in part

  by the plaintiff’s protected conduct.” Thaddeus-X, 175 F.3d at 394. The Court may rely on

  circumstantial evidence to find that the causation element has been satisfied. See King v.

  Zamiara, 680 F.3d 686, 695 (6th Cir. 2012); see also Harris v. Bornhorst, 513 F.3d 503, 519 (6th

  Cir. 2008) (“‘Usually, the question of causation is a factual issue to be resolved by a jury, and may

  be satisfied by circumstantial evidence.’”) (citation omitted). With respect to Dolby, Plaintiff

  alleges that Dolby barred Plaintiff from bringing his written defenses to the second hearing but

  permitted the officer who wrote the conduct report against Plaintiff to participate as a panel

  member of hearing. Moreover, Plaintiff was then found guilty of an amended charge and offenses

  he was originally acquitted for in the first hearing. As a result of the second hearing, Plaintiff’s

  time in administrative segregation was enlarged. Plaintiff further suggests he was never provided

  with a written explanation of the findings and the lack of a written disposition foreclosed any

  appeal. Plaintiff’s Complaint “ includes a ‘chronology of event from which retaliation may

  plausibly be inferred.’” Desmone v. Adams, 165 F.3d 27, at *3 (6th Cir. 1998) (unpublished table


                                                    21
Case: 1:19-cv-01916-BYP Doc #: 22 Filed: 06/16/20 22 of 29. PageID #: 300




  (1:19CV1916)

  decision) (citation omitted); see also Guile v. Schneider, No. 1:15–cv–1069, 2017 WL 8135054,

  at * 9 (W.D. Mich. Dec. 27, 2017) (finding that plaintiff has sufficiently pleaded that the alleged

  retaliatory transfer to higher-security level prison was pretext). Taken together, this is sufficient

  circumstantial evidence indicating that Dolby’s adjudication of the second hearing and amended

  charges were motivated in part by Plaintiff’s protected conduct.

         Additionally, this second hearing only occurred within a few weeks of Plaintiff’s

  threatening to file a lawsuit.8 Although not as immediate as Booth’s order to place Plaintiff in

  administrative segregation after Plaintiff threatened to file the lawsuit, “temporal proximity

  between the protected conduct and the adverse action by the state actor” may be sufficient

  evidence of causation. See Paige v. Coyner, 614 F.3d 273, 283 (6th Cir. 2010) (one week after

  protected speech); see also Ehrlich v. Kovack, 135 F. Supp. 3d 638, 668 (N.D. Ohio 2015)

  (finding sufficient causal connection when termination occurred six months after plaintiff engaged

  in protected conduct). Furthermore, Plaintiff alleges that “Booth collud[ed] with Dolby to further

  her retaliatory antics” and that he “wilfully . . . aid[ed] and abet[ted]” Booth’s retaliation,

  suggesting that Dolby’s handling of the second hearing was motivated in part by Plaintiff’s

  protected conduct. See ECF No. 1 at PageID #: 12, 77-78 (emphasis added). At the pleadings

  stage, the Court finds that Plaintiff has sufficiently pled the causation element for a First

  Amendment retaliation claim against Kirk Dolby at this stage.




         8
           Plaintiff alleges that he was placed in administrative segregation on June 12,
  2018, the first RIB hearing was conducted on June 22, 2018, and then the second hearing
  was held on June 28, 2018. ECF No. 1 at PageID #: 9-11.

                                                    22
Case: 1:19-cv-01916-BYP Doc #: 22 Filed: 06/16/20 23 of 29. PageID #: 301




  (1:19CV1916)

         The discussed evidence of causation applies with equal force to Scott Basquin. Plaintiff

  alleges that Basquin ordered the second hearing be conducted and “willfully . . . den[ied] Clay a

  fair hearing when aiding, and abetting Booth’s” retaliation. Id. at PageID #: 17, ¶ 105. In other

  words, Plaintiff alleges that Basquin remanded for a second hearing to retaliate against Plaintiff

  for engaging in protected conduct. Given the temporal proximity and the aforementioned

  circumstantial evidence, Plaintiff has established causation at this juncture. “And because

  [Plaintiff’s] allegations are at least plausible, his complaint also establishes this element without

  being frivolous.” Hill, 630 F.3d at 476 (citations omitted).

         In sum, Plaintiff has sufficiently pled First Amendment retaliation claims Defendants Lisa

  Booth, Chief Inspector Roger Moore, Lieutenant Kirk Dolby, and Scott Basquin. Plaintiff’s

  retaliation claim against Assistant Institutional Inspector Charles Moore, however, is dismissed.

                 2. Procedural Due Process Claims

         Plaintiff raises Fourteenth Amendment Due Process claims against Defendants Lieutenant

  Kirk Dolby and Scott Basquin.

         In order to bring a Due Process claim, a prisoner must demonstrate that he has a

  constitutionally protected liberty interest. Wilkinson v. Austin, 545 U.S. 209, 221 (2005). In the

  prison context, a liberty interest can only be found when the “segregation imposes an ‘atypical and

  significant’ hardship on the inmate ‘in relation to the ordinary incidents of prison life.’” Jones v.

  Baker, 155 F.3d 810, 812 (6th Cir. 1998) (quoting Sandin v. Conner, 515 U.S. 472, 483 (1995)).

  “[A]dministrative segregation alone does not involve an ‘atypical and significant’ hardship




                                                    23
Case: 1:19-cv-01916-BYP Doc #: 22 Filed: 06/16/20 24 of 29. PageID #: 302




  (1:19CV1916)

  implicating a protected liberty interest.” Joseph v. Curtin, 410 F. App’x 865, 868 (6th Cir. 2010).

  The length of the duration of segregation is a factor to be considered. See Harden-Bey v. Rutter,

  524 F.3d 789, 793 (6th Cir. 2008) (“As Sandin and Austin indicate and as the cases from our sister

  circuits suggest, the duration of prison discipline bears on whether a cognizable liberty interest

  exists.”) Plaintiff alleges that he was placed in segregation for around the same 30-days baseline

  set in Sandin found to not bestow a liberty interest.9 515 U.S. at 486; see also Langford v.

  Koskela, No. 16–1435, 2017 WL 6803554, at *3 (6th Cir. Jan. 24, 2017) (thirty days was

  insufficient to find a constitutionally protected liberty interest). Plaintiff’s time in segregation

  does not come near the “extreme circumstances, such as when the prisoner's complaint alleged

  that he is subject to indefinite administrative segregation.” Joseph, 410 F. App’x at 868 (citations

  omitted). Additionally, Plaintiff pleads no facts indicating that the administrative segregation

  affected the duration of his sentence. See Sandin, 515 U.S. at 486-87.

         Even if the prison failed to follow its own procedures during Plaintiff’s second RIB

  disciplinary hearing, Plaintiff has not establish a liberty interest subject to the Due Process Clause.

  See Grinter v. Knight, 532 F.3d 567, 574-75 (6th Cir. 2008); see also Ford v. Harvey, 106 F.

  App’x 397, 399 (6th Cir. 2004).

         Because Plaintiff cannot demonstrate that he has endured a significant and atypical




         9
          Plaintiff was placed into administrative segregation on June 12, 2018, the first
  hearing was held, and then he remained in segregation until his second hearing on June
  28, 2018. ECF No. 1 at PageID #: 9-11, ¶¶ 52-68. After the second hearing, Plaintiff was
  sanctioned to fourteen days in administrative segregation. Id. at PageID #: 11, ¶ 68.

                                                     24
Case: 1:19-cv-01916-BYP Doc #: 22 Filed: 06/16/20 25 of 29. PageID #: 303




  (1:19CV1916)

  hardship, he has no liberty interest protected under the Due Process Clause. Ford, 106 F. App’x

  at 399.; see also Carter v. Tucker, 69 F. App’x 678, 680 (6th Cir. 2003). Accordingly, his Due

  Process claims are dismissed.

                  3. Civil Conspiracy10

          Plaintiff raises a claim for civil conspiracy against Defendants Lisa Booth, Chief Inspector

  Roger Moore, Lieutenant Kirk Dolby, Assistant Institutional Inspector Charles Moore, and

  Warden’s Assistant Scott Basquin.

          A claim for civil conspiracy alleges that there is “an agreement between two or more

  persons to injure another by unlawful action.” Hooks v. Hooks, 771 F.2d 935, 943–44 (6th Cir.

  1985). Plaintiff must demonstrate that (1) there was a plan to conspire against him; (2) the alleged

  coconspirator shared in the general conspiratorial objective; and (3) and that an overt act was

  committed in furtherance of the conspiracy that caused injury to Plaintiff. See id. (internal

  quotation marks omitted). Civil conspiracy “must be pled with some degree of specificity, and

  vague and conclusory allegations unsupported by material facts are not sufficient to state a claim.”

  Hamilton v. City of Romulus, 409 F. App’x 826, 835 (6th Cir. 2010) (citation omitted). The Sixth

  Circuit has indicated that “pleading requirements governing civil conspiracies are relatively

  strict.” Fieger v. Cox, 524 F.3d 770, 776 (6th Cir. 2008) (citation omitted). Notwithstanding the

  strict pleading requirements, Plaintiff “may rely on circumstantial evidence to demonstrate an


          10
             Plaintiff’s civil conspiracy claims implicate the intracorporate conspiracy
  doctrine recognized as applicable in Section 1983 actions in Jackson v. City of Cleveland,
  925 F.3d 793 (6th Cir. 2019). Defendants have not raised this affirmative defense in their
  motion to dismiss or Answer. See ECF No. 7 at PageID #: 112-13; ECF No. 8. Because
  of the potential prejudice to Plaintiff, the Court will not consider the doctrine in its ruling.

                                                     25
Case: 1:19-cv-01916-BYP Doc #: 22 Filed: 06/16/20 26 of 29. PageID #: 304




  (1:19CV1916)

  agreement among the conspirators.” Hensley v. Gassman, 693 F.3d 681, 695 (6th Cir. 2012)

  (citations omitted).

                         a. Charles Moore

         A civil conspiracy claim cannot be properly pled if Plaintiff has failed to show that

  unlawful action was taken against him. See Bauss v. Plymouth Twp., 233 F. App’x 490, 500 (6th

  Cir. 2007); Farhat v. Jopke, 370 F.3d 580, 599 (6th Cir. 2004). As explained above, Plaintiff has

  failed to allege that Defendant Charles Moore engaged in unlawful activity so the civil conspiracy

  claim against him must be dismissed.

                         b. Lisa Booth, Roger Moore, Scott Basquin, and Kirk Dolby

         Plaintiff has sufficiently alleged Defendants Lisa Booth, Roger Moore, Scott Basquin, and

  Kirk Dolby undertook unlawful action against him. Plaintiff alleges that, in retaliation for

  threatening to file lawsuits against them, these Defendants conspired to suppress his First

  Amendment right to file grievances against correctional officers and to prevent him from assisting

  other inmates with their legal filings. Plaintiff’s allegations of conspiracy are not vague and he

  has provided sufficient factual details to survive dismissal. Plaintiff alleges that Booth explicitly

  stated that Booth and Roger Moore agreed to restrict his access to the grievance procedures due to

  Plaintiff’s abuse of the grievance process. Plaintiff subsequently threatened to sue Defendants.

  On that same day, Lisa Booth, allegedly acting on orders from Roger Moore, placed him in

  administrative segregation after the meeting with Plaintiff at which Plaintiff informed them he

  could sue them for restricting his access to the grievance process. Plaintiff was then allegedly




                                                    26
Case: 1:19-cv-01916-BYP Doc #: 22 Filed: 06/16/20 27 of 29. PageID #: 305




  (1:19CV1916)

  given a hearing at which he was at first cleared of some of the charges against him.11 Scott

  Basquin, allegedly to aid and abet Booth’s retaliation against Plaintiff, remanded to RIB for a

  second hearing and allegedly denied Plaintiff a fair hearing. Plaintiff further alleges Roger Moore

  and Booth actively participated in the decision to amend his offense to be charged in a second

  hearing.12 In this second hearing, Lieutenant Kirk Dolby allegedly permitted Booth to participate

  in the review of a new charge brought against him. Booth then allegedly stated that both she and

  Roger Moore thought that Plaintiff should have been found guilty of the original forgery offense.

  Plaintiff is subsequently placed back in administrative segregation having been found guilty of the

  newly amended charge against him, and all other charges raised in the original conduct report,

  after having been acquitted of the original charges (other than disrespecting Booth) in the first

  hearing. He further claim he was never given the opportunity to appeal the RIB’s decision

  because he was never provided with the second hearing’s disposition. These alleged facts suggest

  that there was an agreement between Lisa Booth, Roger Moore, Scott Basquin, and Kirk Dolby

  and a shared conspiratorial objective, to retaliate against Plaintiff.

          In sum, Plaintiff’s civil conspiracy claims against Defendant Charles Moore is dismissed.

  Plaintiff’s civil conspiracy claims against Defendants Lisa Booth, Roger Moore, Scott Basquin,

  and Kirk Dolby are not dismissed.




          11
          In the first hearing, he was found guilty of disrespecting Booth. ECF No. 1 at
  PageID #: 10, ¶ 60.



                                                     27
Case: 1:19-cv-01916-BYP Doc #: 22 Filed: 06/16/20 28 of 29. PageID #: 306




  (1:19CV1916)

         C. Motion to Strike

         Plaintiff filed a sur-reply styled as a “Motion in Opposition to Defendant’s Reply” without

  leave to do so. Defendants moved for the sur-reply to be stricken. Defendants’ motion to strike is

  granted. Plaintiff’s motion in opposition to Defendant’s reply (ECF No. 14) is stricken.

                                            IV. Conclusion

         For the reasons given above, Defendants’ motion to dismiss is granted in part and denied

  in part. Accordingly,

         - All of Plaintiff’s claims against Defendants in their official capacities are dismissed.

          - Plaintiff’s First Amendment retaliation claim against McKalee Weidner is time-barred

         to the extent it alleges any retaliatory conduct before Plaintiff was fired from his position

         as a law clerk.

         - Plaintiff’s retaliation claim against McKalee Weidner on his allegation that Weidner

         deleted his legal files remains.

         - Plaintiff’s denial of access to the courts claim against Weidner is dismissed.

         - Plaintiff’s First Amendment retaliation claim against Charles Moore is dismissed.

         - Plaintiff’s First Amendment retaliation claims against Lisa Booth, Roger Moore, Scott

         Basquin, and Kirk Dolby remain.

         - All of Plaintiff’s Fourteenth Amendment Due Process claims are dismissed.

         - Plaintiff’s civil conspiracy claim is dismissed against Defendant Charles Moore.

         - As there are no remaining claims pending against him, Defendant Charles Moore is

         dismissed from this action.


                                                   28
Case: 1:19-cv-01916-BYP Doc #: 22 Filed: 06/16/20 29 of 29. PageID #: 307




  (1:19CV1916)

        - Plaintiff’s civil conspiracy claims against Defendants Lisa Booth, Roger Moore, Scott

        Basquin, and Kirk Dolby remain.

        Defendants’ motion to strike is granted.



        IT IS SO ORDERED.


     June 16, 2020                              /s/ Benita Y. Pearson
  Date                                        Benita Y. Pearson
                                              United States District Judge




                                                   29
